Citation Nr: 0809344	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran testified before a Decision Review Officer of the 
RO in July 2005 and before the undersigned Veterans Law Judge 
at a Travel Board hearing in January 2008.  Transcripts of 
those proceedings are of record.


REMAND

At the January 2008 hearing, the veteran testified that the 
symptomatology associated with his low back disability had 
increased since his last VA examination in September 2006.  
He also testified that he was scheduled to receive additional 
treatment for his back disability later that week at a VA 
medical facility.

Since the veteran has reported a worsening of his symptoms 
since his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide his claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, the veteran's most recent VA outpatient treatment 
records should be obtained since they may contain information 
concerning his current level of disability.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., for the following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
outpatient treatment records for the 
period since June 2006.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the service-connected residuals of 
a back injury.  Any indicated studies, 
including X-ray studies and range of 
motion testing, should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

The examiner should specifically address 
whether there is abnormality of spinal 
contour and/or guarding.  If guarding or 
muscle spasm is found, the examiner should 
indicate whether it is sufficiently severe 
to result in an abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

rationale for all opinions expressed also 
should be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
initial disability rating higher than 20 
percent for a low back disability based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



